Citation Nr: 1750928	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is competent to directly receive disbursement of VA payments. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned in June 2017.  A transcript is of record. 


FINDING OF FACT

A June 2017 rating decision determined that the Veteran is competent. 


CONCLUSION OF LAW

There is no justiciable case or controversy before the Board with respect to whether the Veteran is competent to directly receive disbursement of VA payments.  38 U.S.C. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of the Veteran's competency was resolved in his favor in a July 2017 rating decision.  As there is no case or controversy, the appeal is dismissed.  See 38 U.S.C.A. § 7105(d). 



ORDER

The issue of whether the Veteran is competent to directly receive disbursement of VA payments is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


